Case 2:20-cv-14358-BB Document 20 Entered on FLSD Docket 12/08/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-14358-BLOOM

 JASON T. HUNTER

         Plaintiff,

 v.

 FLORIDA STATE SENATE, et al.,

       Defendant.
 ______________________________/

        ORDER ON MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to Proceed in District

 Court without Prepaying Fees or Costs, ECF No. [19] (“IFP Motion”). On October 22, 2020, the

 Court entered an order dismissing this case. ECF No. [12] (“Order”). Plaintiff has since filed

 several notices of appeal with respect to the Order. See ECF Nos. [13], [15], [16]. As this case is

 on appeal, the Court may not rule upon Plaintiff’s IFP Motion to the extent that he belatedly seeks

 leave to proceed in forma pauperis (“IFP”) before this Court. See Showtime/The Movie Channel,

 Inc. v. Covered Bridge Condo. Ass’n, Inc., 895 F.2d 711, 713 (11th Cir. 1990) (upon filing of a

 notice of appeal, “[t]he district court retains only the authority to act in aid of the appeal, to correct

 clerical mistakes or to aid in the execution of a judgment that has not been superseded.”).

         To the extent that Plaintiff seeks leave to appeal IFP, the Motion is due to be denied for

 two reasons: (1) the Motion does not satisfy the requirements of Rule 24(a)(1)(C) of the Federal

 Rules of Appellate Procedure, and (2) Defendant’s appeal is not taken in good faith.

         First, Rule 24(a)(1) of the Federal Rules of Appellate Procedure provides that a party filing

 a motion in the district court seeking to appeal IFP must attach an affidavit to the motion that,
Case 2:20-cv-14358-BB Document 20 Entered on FLSD Docket 12/08/2020 Page 2 of 3

                                                                        Case No. 20-cv-14358-BLOOM


 among other things, “states the issues that the party intends to present on appeal.” In addition, the

 affidavit must “claim an entitlement to redress.” Fed. R. App. P. 24(a)(1)(B). The Motion does not

 include a claim with entitlement to redress, nor does it state the issues he intends to present on

 appeal.

           Second, the Court finds that Plaintiff’s appeal is not taken in good faith. “An appeal may

 not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.”

 28 U.S.C. § 1915(a)(3). “A party demonstrates good faith by seeking appellate review of any issue

 that is not frivolous when examined under an objective standard.” Ghee v. Retailers Nat’l Bank,

 271 F. App’x 858, 859 (11th Cir. 2008). A claim is frivolous “where it lacks an arguable basis

 either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). “[A]rguable means capable

 of being convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (internal

 quotations and citations omitted). In other words, an appeal filed IFP is frivolous “when it appears

 the plaintiff has little or no chance of success,” meaning that the “factual allegations are clearly

 baseless or that the legal theories are indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393

 (11th Cir. 1993) (internal quotation marks omitted). “In deciding whether an IFP appeal is

 frivolous, a district court determines whether there is ‘a factual and legal basis, of constitutional

 dimension, for the asserted wrong, however inartfully pleaded.’” Sun, 939 F.2d at 925 (citation

 omitted).

           In its Order, the Court dismissed Plaintiff’s Complaint as legally deficient, finding that it

 wholly fails to state a viable federal cause of action under 42 U.S.C. § 1983 because it is an

 incomprehensible shotgun pleading, Plaintiff seeks relief against at least one Defendant who is

 immune from suit, and that his vague claims against various state agencies are barred by the

 Eleventh Amendment. See ECF No. [12] at 5-8. In addition, the Court noted that any amendment




                                                     2
Case 2:20-cv-14358-BB Document 20 Entered on FLSD Docket 12/08/2020 Page 3 of 3

                                                                     Case No. 20-cv-14358-BLOOM


 would be futile based upon the allegations presented. Id. at 8. As such, Plaintiff’s appeal lacks an

 arguable basis in law and fact, and the Court therefore certifies that this appeal is not taken in good

 faith.

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [19],

 is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on December 8, 2020.




                                                        ________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record

 Jason T. Hunter, pro se
 05008613
 Highlands County Jail
 Inmate Mail/Parcels
 338 South Orange Street
 Sebring, Florida 33870




                                                   3
